Citation Nr: 0802923	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  04-10 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral pes planus, and 
if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1996 to 
January 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned Veteran's Law Judge, 
sitting at the RO in April 2006.  A transcript of the hearing 
is associated with the claims file.  

In October 2006, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development, and 
it now returns to the Board for appellate review. 


FINDING OF FACT

Evidence added to the record since the final March 2000 RO 
denial is neither cumulative nor redundant of the evidence of 
record at the time of the decision, but it does not raise a 
reasonable possibility of substantiating the veteran's claim. 


CONCLUSION OF LAW

The March 2000 RO decision is final; new and material 
evidence has not been received to reopen the claim of 
entitlement to service connection for bilateral pes planus.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on the claims for VA benefits.  In 
this case, the veteran was provided with a VCAA notification 
letter in May 2003, prior to the initial unfavorable AOJ 
decision issued in July 2003.  An additional letter was sent 
in October 2006.
 
Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's new and material claim, the Board 
observes that the May 2003 and October 2006 letters informed 
the veteran of how VA would assist the veteran in developing 
his claim and his and VA's obligations in providing such 
evidence for consideration.  The May 2003 letter also advised 
him of the type of evidence necessary to support reopening 
his claim.  However, pertinent to the "fourth element," 
only the October 2006 letter requested that the veteran 
submit any evidence in his possession.  

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders, supra; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The pre-
adjudicative May 2003 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA and 
provided examples of the types of evidence that could be 
submitted.  Although a fully VCAA compliant notice was not 
sent to the veteran prior to the issuance of the AOJ 
decision, the Board finds that a reasonable person could be 
expected to understand that he should submit any relevant 
evidence during the development of the claim.  Further, the 
Board observes that, subsequent to the October 2006 VCAA 
letter, the veteran's claim was readjudicated and a 
supplemental statement of the case issued in August 2007.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC. 
 See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328).    Therefore, despite the 
inadequate timing of the notice provided to the veteran, the 
Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  For these reasons, the Board 
concludes that the failure to provide a fully VCAA compliant 
notice prior to the initial adjudication was harmless, and 
that to decide the appeal would not be prejudicial to the 
veteran.

Additionally, the Board observes that none of the VCAA 
letters explicitly stated the reason service connection was 
originally denied, namely the lack of objective evidence 
showing that his preexisting bilateral pes planus permanently 
worsened as a result of service, in accordance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board observes that 
the October 2006 remand instructed the AOJ to issue a notice 
advising the veteran of the element of the claim found 
insufficient in the prior final denial.  However, the October 
2006 letter addressed the reasons for denial in a June 2005 
rating decision, which denied service connection for a toe 
condition secondary to bilateral pes planus.  Nevertheless, 
the Board determines that a remand is not necessary to 
provide issuance of another notice for compliance with Kent. 

Specifically, the Board finds that, regardless of the notice 
sent, the veteran was aware of what any new evidence needed 
to show in order to substantiate his claim.  In this regard, 
the Board observes that, at his April 2006 hearing, the 
veteran was questioned about whether he had asked a physician 
whether his foot disorder was aggravated during service, and 
he indicated that he had not.  Hearing transcript, p. 9.  
Additionally, the January 2008 informal hearing presentation 
submitted by the veteran's representative states that the 
veteran contends that his bilateral pes planus was 
permanently aggravated due to his active military service and 
cited the relevant statutes and regulations.  Therefore, the 
Board concludes that the veteran knew and understood that he 
needed to show that his bilateral pes planus had permanently 
worsened as a result of service, as discussed in the Board's 
October 2006 remand at p. 14. 

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In March 2006 and October 2006 letters, the veteran was 
provided with notice of what type of information and evidence 
was needed to establish a disability rating and effective 
date for the issue on appeal.  Despite the inadequate timing 
of the notice provided to the veteran on these elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  As the Board 
concludes that the preponderance of the evidence is against 
the veteran's new and material claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  The veteran's 
service medical records, private treatment records, and VA 
treatment records were reviewed by both the AOJ and the Board 
in connection with adjudication of his claim.  The veteran 
has not identified any additional, relevant records that VA 
needs to obtain for an equitable disposition of the claim.   

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  However, as the Board herein 
determines that new and material evidence has not been 
received to reopen the claim, a VA examination is not 
warranted.  

Thus, the Board finds that additional efforts to assist or 
notify the veteran in accordance with VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced by the Board proceeding 
to the merits of the claim.

II. Analysis

The veteran contends that his bilateral pes planus has been 
permanently aggravated as a result of his active duty 
military service.  Therefore, he contends that service 
connection for bilateral pes planus is warranted. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

In a rating decision issued in March 2000, the RO denied 
service connection for bilateral pes planus.  In reaching 
this decision, the RO considered the veteran's service 
medical records and a March 2000 VA examination report.  No 
other medical records were associated with the claims file at 
the time of the decision.  Lacking any evidence of the 
permanent aggravation in service of bilateral pes planus, the 
RO denied the claim.

In March 2000, the veteran was advised of the decision, and 
he did not appeal.  Thereafter, the next communication 
received from him was a March 2003 application to reopen his 
claim.  Thus, the March 2000 decision is final.  38 U.S.C. 
§ 7105 (West 1991) [(2002)]; 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1999) [(2007)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.
Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
veteran filed his application to reopen his claim of 
entitlement to service connection for bilateral pes planus in 
March 2003, the definition of new and material evidence 
effective August 29, 2001, found at 38 C.F.R. § 
3.156(a)(2007), applies in this case:  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In a March 2000 rating decision, the RO determined that there 
was no evidence showing permanent worsening or aggravation in 
service of bilateral pes planus.  Since that decision, the 
veteran has submitted March 2003 statements from his sister 
and fiancé, private treatment records dated in June 2004, and 
VA treatment records dated from March 2000 to March 2003 and 
September 2003 to March 2006.  However, while the evidence 
received since the March 2000 decision is new, it is not 
material as it does not raise a reasonable possibility of 
substantiating the veteran's claim.  

Specifically, since the March 2000 decision, no evidence 
demonstrating diagnosis or treatment of bilateral pes planus 
or aggravation of the disorder during service has been 
received.  The two lay statements only indicate that the 
veteran has problems with his feet.  The private treatment 
records received relate to a lip laceration and the VA 
treatment records received contain no report of treatment for 
bilateral pes planus.  The only VA treatment records relevant 
to the veteran's feet are November 2002 and March 2003 
records that report complaints of foot pain, and a March 2004 
record that shows diagnosis and treatment of tinea pedis.  
Thus, the additional evidence received since March 2000 
contains no reference to diagnoses or treatment relevant to 
bilateral pes planus or indication that the disorder worsened 
during service.  

Consequently, the only evidence of record that the veteran's 
current bilateral pes planus was permanently aggravated by 
his service is the veteran's own statements.  This is not 
competent evidence because, although the veteran is competent 
to speak to his symptomology, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on questions of diagnosis, causation, and 
severity.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also 
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions of 
medical causation cannot suffice as new and material evidence 
to reopen a claim).  

Therefore, the Board must conclude that the evidence added to 
the record since the prior final denial is new, but not 
material in that it does not raise a reasonable possibility 
of substantiating the veteran's claim of entitlement to 
service connection for bilateral pes planus.  Accordingly, 
the Board finds that the evidence received subsequent to the 
RO's March 2000 decision is not new and material and the 
requirements to reopen the claim of entitlement to service 
connection for bilateral pes planus have not been met.  
Therefore, the claim to reopen a previously denied claim 
seeking service connection for bilateral pes planus is 
denied.


ORDER

New and material evidence not having been received, the claim 
to reopen a 


previously denied claim seeking service connection for 
bilateral pes planus is denied.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


